 



EXHIBIT 10.16
EMPLOYMENT AND CHANGE-OF-CONTROL AGREEMENT
     THIS EMPLOYMENT AND CHANGE-OF-CONTROL AGREEMENT (“Agreement”) made as of
the 6th day of July, 2005, by and between CENTRA BANK, INC., a West Virginia
corporation (“Employer”), and Karla J. Strosnider (“Employee”), joined in by
CENTRA FINANCIAL HOLDINGS, INC., a West Virginia corporation (“Centra
Financial”), and by CENTRA FINANCIAL CORPORATION-MORGANTOWN, INC., a West
Virginia corporation (“CFC”).
WITNESSETH THAT:
     WHEREAS, Employer desires to retain the services of Employee as its Senior
Vice President, and Employee is willing to make his or her services available to
Employer, on the terms and subject to the conditions set forth herein; and
     WHEREAS, Employee acknowledges that this Agreement is a benefit to him or
her, that this Agreement is not required for continued employment with Employer
or any affiliate and that Employee is executing this Agreement voluntarily and
of his or her free will and volition.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Employment. Employee is hereby employed as Senior Vice President, to
have such duties and responsibilities as are commensurate with such position.
Employee hereby accepts and agrees to such employment, subject to the general
supervision and pursuant to the orders, advice, and direction of Employer and
its Board of Directors. Employee shall perform such duties as are customarily
performed by one holding such position in other same or similar businesses or
enterprises as that engaged in by Employer, and shall also additionally render
such other services and duties as may be reasonably assigned to him or her from
time to time by Employer, consistent with his position.
     2. Term of Agreement. The term of this Agreement (Term) shall commence from
and after the date hereof, and shall terminate on the day next preceding the
second anniversary of the date hereof.
     3. Compensation; Other Benefits.
          a. For all services rendered by Employee to Employer under this
Agreement, Employer shall pay to Employee, for the two-year period beginning on
the date hereof, an annual salary of $80,000, payable in accordance with the
payroll practices of Employer applicable to all officers. This salary may be
reviewed for an increase sooner if approved by Employee’s Board of Directors.
Any salary increase payable to Employee shall be determined based on a review of
Employee’s total compensation package, Employer’s performance, the performance
of Employee and market competitiveness. Employee’s annual salary, as it may be
adjusted from time to time, will be his or her base salary for purposes of
future calculations of benefits. The base salary for purposes of future
calculation of benefits may not be reduced.
          b. Except as modified by this Agreement, Employee shall be entitled to
participate in all compensation or employee benefit plans or programs for which
Employee may legally be eligible. Employee shall be entitled to four (4) weeks
of vacation per year.

1



--------------------------------------------------------------------------------



 



          c. Employer shall pay or reimburse Employee for all reasonable travel
and other expenses incurred by Employee (and his or her spouse where there is a
legitimate business reason for his or her spouse to acCompany him or her) in
connection with the performance of his or her duties and obligations under this
Agreement, subject to Employee’s presentation of appropriate vouchers in
accordance with such procedures as Employer may from time to time establish for
executive officers generally.
     4. Termination.
          a. Termination of Employment. Except for Just Cause, in the event that
Employee shall suffer a termination of employment by Employer or a material
change in title, position, status, pay or benefits, location of employment or
authority or duties, the Employee shall be entitled to receive two year’s
compensation, including base salary for purposes of benefit calculation, and
customary and usual incentives and bonuses (based on the average of the
incentives and bonuses paid to Employee during or for the previous two full
years, or if less than two full years the amount of said incentives and bonuses
so paid divided by two, prior to termination) payable to Employee within ninety
(90) days after termination, and all benefits as set forth in this Agreement,
including the benefits provided for in Section 3 hereof, will continue to be
paid by Employer for a period of two (2) years. At the time of said termination,
this Agreement shall terminate and the Employer shall be obligated to make the
payments as set forth in this Subsection 4(a) as severance compensation to the
Employee. Provided, however, that the payments provided for herein shall not be
payable to Employee in the event of voluntary termination by Employee, except on
an occurrence of a Change of Control as provided for in Section 4(d) and a
voluntary termination by Employee following a material change in title,
position, status, pay or benefits, location of employment or authority or duties
by Employer without Just Cause.
          b. Death. If Employee shall die during the Term, this Agreement and
the employment relationship hereunder will automatically terminate on the date
of death, which date shall be the last date of the Term. Notwithstanding this
Subsection 4(b), if Employee dies while employed by Employer, Employee’s estate
shall receive Employee’s Compensation as defined in Section 3 herein for a
period of two years. If the Employee shall die while terminated from the Bank
and is receiving payments as set forth in Subsection 4(a) hereinabove, then the
Employee’s beneficiaries shall, at their option, be entitled to receive the
remainder of payments due hereunder in a lump sum. Said amount shall be payable
on the first day of the second month following the decease of the Employee.
          c. Just Cause. Employer shall have the right to terminate Employee’s
employment under this Agreement at any time for Just Cause, which termination
shall be effective immediately. Termination for “Just Cause” shall be defined as
(i) the willful and/or continued failure of Employee to perform substantially
his or her duties with the Employer to the Employer’s reasonable satisfaction
(other than any such failure resulting from Employee’s incapacity due to
illness), (ii) the willful engaging by Employee in illegal conduct, personal
dishonesty, gross personal misbehavior, or gross misconduct that is demonstrably
injurious to Employer, Centra Financial, or CFC, (iii) the Employee’s conviction
of, or plea of guilty or nolo contendere to, a felony involving moral turpitude,
(iv) breach of any fiduciary duty involving personal profit, (v) failure to pass
any legal drug test given by or on behalf of the Employer pursuant to a drug
testing policy applicable to Employer’s employees generally, or (vi) a material
breach by Employee of this Agreement or any employment agreement with Employer.
In the event Employee’s employment under this Agreement is terminated for Just
Cause, Employee shall have no right to receive compensation or other benefits
under this Agreement for any period after such termination.
          d. Change of Control. In the event of a Change of Control (as defined
below) of Employer at any time after the date hereof, and there is a termination
as defined in Section 4(a) within 24 months after the Change of Control,

2



--------------------------------------------------------------------------------



 



Employee shall be entitled to receive any compensation due but not yet paid
through the date of termination and all compensation and benefits as set forth
in Section 4(a) of this Agreement payable within ninety (90) days following such
termination.
          A “Change of Control” shall be deemed to have occurred if (i) any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934) together with its affiliates, excluding
employee benefit plans of Employer, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of Employer or Centra Financial representing
50% or more of the combined voting power of Employer’s then outstanding
securities; provided, however, that any public or private stock issuance by
Employer shall not constitute a change of control for purposes hereunder; or
(ii) during the term of this Agreement: (X) as a result of a tender offer or
exchange offer for the purchase of securities of Employer (other than such an
offer by Employer for its own securities), or (Y) as a result of a proxy
contest, merger, consolidation or sale of assets, and (Z) as a result of either
or any combination of the foregoing, there is a change in the composition of at
least one-half of the members of Employer’s Board of Directors, except new
directors whose election or nomination for election by Employer’s shareholders
is approved by a vote of at least a majority of the directors still in office
who were directors at the beginning of such two-year period; or (iii) the
shareholders of Employer or Centra Financial approve a merger or consolidation
of Employer or Centra Financial with and into any other corporation or entity,
which entity is the survivor, other than a merger or consolidation which would
result in the voting securities of Employer or Centra Financial outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
at least 50% of the combined voting power of the voting securities of Employer
or Centra Financial or such surviving entity outstanding immediately after such
merger or consolidation.
          e. Non-Competition. During any period in which or for which Employee
receives compensation pursuant to this Agreement, including any period
represented by payments under Section 4(a) hereof, Employee will not directly or
indirectly, either as a principal, agent, employer, stockholder, co-partner or
in any other individual or representative capacity whatsoever, engage in the
banking and financial services business, which includes consumer, savings,
commercial banking and the insurance and trust businesses, or the savings and
loan or mortgage banking business, or any other business in which Employer or
its Affiliates are engaged, anywhere in any county in which Employer or its
Affiliates have an office, and in any county contiguous to any county in which
Employer or its Affiliates have an office, nor will Employee solicit, or assist
any other person in soliciting, any depositors or customers of Employer or its
Affiliates or induce any then or former employee of Employer or its Affiliates
to terminate their employment with Employer or its Affiliates. The term
Affiliate as used in this Agreement means a Person that directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another Person. The term Person as used in this Agreement
means any person, partnership, corporation, group or other entity.
          f. No Mitigation. In receiving any payments pursuant to this
Section 4, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Employee hereunder
and such amounts shall not be reduced or terminated whether or not Employee
obtains other employment.
          g. Parachute Payments.
               (1) Notwithstanding anything in this Agreement to the contrary,
in the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by Employer (or any of its affiliated entities) or any entity
which effectuates a Change of Control (or any of its affiliated entities) to or
for the benefit of Employee (whether pursuant to the terms of this Agreement or
otherwise) (the Payments) would be

3



--------------------------------------------------------------------------------



 



subject to the excise tax (the Excise Tax) under Section 4999 of the Internal
Revenue Code of 1986, as amended (the Code), then the amounts payable to
Employee under this Agreement shall be reduced (reducing first the payments
under Section 3(b), unless an alternative method of reduction is elected by
Employee) to the maximum amount as will result in no portion of the Payments
being subject to such Excise Tax (the Safe Harbor Cap). For purposes of reducing
the Payments of the Safe Harbor Cap, only amounts payable under this Agreement
(and no other Payments) shall be reduced, unless consented to by Employee.
               (2) All determinations required to be made under this Subsection
4(g) shall be made by the public accounting firm that is generally retained by
Employer (the Accounting Firm). In the event that the Accounting Firm is serving
as accountant or auditor for any individual, entity or group effecting a Change
of Control (or if the Accounting Firm fails to make the Determination), Employee
may appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). If payments are reduced to the Safe Harbor
Cap, the Accounting Firm shall provide a reasonable opinion to Employee that he
or she is not required to report any Excise Tax on his federal income tax
return. All fees, costs and expenses (including, but not limited to the costs of
retaining experts) of the Accounting Firm shall be borne by Employer, and the
determination by the Accounting Firm shall be binding upon Employer and Employee
(except as provided in Subsection (3) below).
               (3) If it is established pursuant to a final determination of a
court or an Internal Revenue Service (the IRS) proceeding which has been finally
and conclusively resolved, that Payments have been made to, or provided for the
benefit of, Employee by Employer, which are in excess of the limitations
provided in this Section 4 (hereinafter referred to as an Excess Payment), such
Excess Payment shall be deemed for all purposes to be a loan to Employee made on
the date Employee received the Excess Payment and Employee shall repay the
Excess Payment to Employer on demand, together with interest on the Excess
Payment at the applicable federal rate (as defined in Section 1274(d) of the
Code) from the date of Employee’s receipt of such Excess Payment until the date
of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by Employer shall have been made (an
Underpayment), consistent with the calculations required to be made under this
Subsection 4(g). In the event that it is determined (i) by the Accounting Firm,
Employer (which shall include the position taken by Employer, or together with
its consolidated group, on its federal income tax return) or the IRS, or
(ii) pursuant to a determination by a court, that an Underpayment has occurred,
Employer shall pay an amount equal to such Underpayment to Employee within ten
(10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to
Employee until the date of payment.
     5. Other Employment. Employee shall devote all of his or her business time,
attention, knowledge and skills solely to the business and interest of Employer
and its Affiliates, and Employer and its Affiliates shall be entitled to all of
the benefits, profits and other emoluments arising from or incident to all work,
services and advice of Employee, and Employee shall not, during the Term hereof,
become interested directly or indirectly, in any manner, as partner, officer,
director, stockholder, advisor, employee or in any other capacity in any other
business similar to Employer’s business; provided, however, that nothing herein
contained shall be deemed to prevent or limit the right of Employee to invest in
a business similar to Employer’s business if such investment is limited to less
than 5% of the capital stock or other securities of any corporation or similar
organization whose stock or securities are publicly owned or are regularly
traded on any public exchange or less than 1% of the capital stock of any other
entity.
     6. Joinder by Centra Financial and CFC. Centra Financial and CFC join into
this Agreement to evidence their consent to the terms hereof.

4



--------------------------------------------------------------------------------



 



     7. Miscellaneous.
          a. This Agreement shall be governed by and construed in accordance
with the laws of the State of West Virginia without regard to conflicts of law
principles thereof.
          b. This Agreement, together with any Stock Option Agreements and
Non-Solicitation and Confidentiality Agreements among any of the parties hereto,
constitutes the entire Agreement between Employee and Employer, with respect to
the subject matter hereof, and supersedes all prior agreements with respect
thereto.
          c. This Agreement may be executed in one or more counterparts, all of
which, taken together, shall constitute one and the same instrument.
          d. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered in person or
by reliable overnight courier service or deposited in the mails, postage
prepaid, return receipt requested, addressed as follows:
               To Employer:
Corporate Secretary
Centra Bank, Inc.
990 Elmer Prince Drive
P. O. Box 656
Morgantown, WV 26507-0656
               with a copy to:
Corporate Secretary
Centra Financial Holdings, Inc.
Centra Financial Corporation – Morgantown, Inc.
990 Elmer Prince Drive
P.O. Box 656
Morgantown, WV 26507-0656
               To Employee:
Karla J. Strosnider
67 Smith Road
Morgantown, WV 26501
Notices given in person or by overnight courier service shall be deemed given
when delivered to the address required by this Section 8(d), and notices given
by mail shall be deemed given three days after deposit in the mails. Any party
hereto may designate by written notice to the other party in accordance herewith
any other address to which notices addressed to him shall be sent.
          e. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
          f. The Employer shall not merge or consolidate into or with another
bank or sell substantially all its assets to another bank, firm or person until
such bank, firm or person expressly agrees, in writing, to assume and discharge
the duties and obligations of the Bank under this Agreement. This Agreement
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.

5



--------------------------------------------------------------------------------



 



          g. It is agreed by and between the parties hereto that, during the
lifetime of the Employee, this Agreement may be amended or revoked at any time
or times, in whole or in part, by the mutual written consent of the Employee and
the Employer.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

     
 
  CENTRA BANK, INC.
 
   
 
  Douglas J. Leech
 
  President and CEO
 
   
 
  CENTRA FINANCIAL HOLDINGS, INC.
 
   
 
  Douglas J. Leech
 
  President and CEO
 
   
 
  CENTRA FINANCIAL CORPORATION—
MORGANTOWN, INC.
 
   
 
  Douglas J. Leech
 
  President and CEO
 
   
 
  EMPLOYEE:
 
   
 
  Karla J. Strosnider
 
  Senior Vice President

6